DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     TEQUAN RAHEEM FREEMAN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3300

                               [March 7, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562008CF3219A.

   Tequan Raheem Freeman, Zephyrhills, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.